Citation Nr: 0638683	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  He died in February 1970 and the appellant is 
the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's attempt to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant perfected a 
timely appeal to that decision.

Service connection had previously been denied by rating 
decision in July 1972.  The appellant did not appeal this 
decision and it became final.

The Board remanded this case in December 2003 for additional 
development.  After further evidentiary development, the case 
was  returned to the Board.  Thereafter, in a decision issued 
in June 2005, the Board determined that new and material 
evidence had been submitted to reopen a claim of service 
connection for the cause of death.  In that same decision, 
the Board went to a merits-adjudication, denying service 
connection for the cause of death.  The appellant appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In an August 2006 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).  To comply 
with the directives of the JMR, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.



REMAND

In the fulfillment of the duty to assist the appellant in the 
development of her claim, the RO contacted the National 
Personnel Records Center (NPRC), in order to obtain the 
veteran's service medical records.  The Board notes that the 
veteran's preinduction and separation examinations were 
obtained and are in the claims file.  NPRC advised that other 
service medical records were unavailable, as they were 
apparently destroyed in a fire at that facility in 1973.  

The JMR points out that VA has a heightened duty to assist in 
cases in which a veteran's service medical records are lost 
or destroyed.  In this regard, the Board notes that NPRC, 
besides attempting to obtain the veteran's service medical 
records, also searched an alternate source for medical 
records, by contacting the Surgeon General's Office (SGO).  
However, NPRC advised that there were no available treatment 
records from SGO.  

The JMR goes on to state that VA has a responsibility to 
advise an appellant to submit alternate forms of evidence to 
support a claim, when VA is unable to locate a veteran's 
records.  According to the JMR, a review of the development 
letters provided to the appellant does not show that VA 
notified her of the secondary or alternative types of 
evidence to support her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the claimant of pertinent, 
alternative documents that might 
substitute for service medical records 
for the purpose of determining service 
connection for the cause of death.  
When advising the claimant of 
alternative forms of evidence, refer to 
M21-1MR, Part III, Subpart iii, Chapter 
2, Section E, subsections 26 and 27, 
which provide that alternative forms of 
evidence include the following:  

*	statements from service medical 
personnel; 
*	"buddy" certificates or 
affidavits; 
*	State or local accident and police 
reports; 
*	employment physical examination 
reports; 
*	medical evidence from 
civilian/private hospitals, 
clinics, and physicians where or 
by whom a veteran was treated, 
either during service or shortly 
after separation; 
*	letters written during service; 
*	photographs taken during service; 
*	pharmacy prescription records; 
and/or 
*	insurance examinations reports.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


